        CASE 0:20-cv-02189-WMW-LIB Doc. 50 Filed 10/21/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Patrick Berry, Henrietta Brown,                 Civil File No. 20-cv-02189 WMW/KMM
Nadine Little, Dennis Barrow, Virginia Roy,
Joel Westvig, Emmett Williams, on behalf of
themselves and a class of similarly-situated
individuals; and ZACAH,
                                                DECLARATION OF CORDELL
              Plaintiffs,                       WISEMAN IN OPPOSITION TO
                                                MOTION FOR A TEMPORARY
                                                RESTRAINING ORDER
v.

Hennepin County; Hennepin County Sheriff
David Hutchinson, in his individual and official
Capacity; City of Minneapolis; Minneapolis Mayor
Jacob Frey, in his individual and official capacity;
Minneapolis Chief of Police Medaria Arradondo,
in his individual and official capacity; Superintendent
Al Bangoura, in his individual and official capacity;
Park Police Chief at the Minneapolis Park and
Recreation Board Jason Ohotto, in his individual and official capacity;
Police Officers John Does; and Police Officers
Jane Does,
               Defendants.

Your Declarant, Cordell Wiseman, states and affirms as follows:

      1.      I am employed by the Minneapolis Park and Recreation Board (MPRB) as

the Director of Community Outreach. The Department of Community Outreach

provides, among other operations, outreach to persons experiencing homelessness in the

MPRB parks.
        CASE 0:20-cv-02189-WMW-LIB Doc. 50 Filed 10/21/20 Page 2 of 3




       2.     When homeless encampments began increasing in MPRB parks following

the issuance of an Executive Order from the Governor’s office and the passage by the

Board of Park Commissioners of two MPRB resolutions related to homelessness in the

parks, Community Outreach employees, including me, began daily outreach to all

persons camping in the parks. This included monitoring the camps, speaking with the

inhabitants and with the permit holders, and ensuring that the rules as set forth in

Resolution 2020-267 were enforced. We also gave persons contacts for those who work

to find permanent housing for the homeless and directed those in non-permitted parks to

those with permits. Community Outreach has been at most of the removals.

       3.     When an encampment is to be disbanded, Community Outreach employees

work with the inhabitants and permittees to assist them in finding alternative housing. We

have worked with counterparts from the city, county and non-profits to meet the needs of

homeless individuals. The police are only contacted to an encampment if requested by a

Community Outreach employee.

       4.      When an encampment has been voluntarily vacated or is required to

vacate, I worked closely with the persons living there and the permittees to ensure that

any property left behind has been abandoned. I personally approve maintenance to

remove abandoned property; they do not remove it without my approval. I am confident

that any property that has been removed and discarded by the MPRB has been

abandoned.




                                              2
        CASE 0:20-cv-02189-WMW-LIB Doc. 50 Filed 10/21/20 Page 3 of 3




      5.     I declare under penalty of perjury that the foregoing is true and correct to

the best of my knowledge. Executed pursuant to 28 U.S.C. § 1746 on today’s date,

October 21, 2020.


                                                 s/Cordell Wiseman




                                            3
